                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TEH SHOU KAO, and T S KAO, INC., on
 behalf of themselves and all others similarly
 situated,

                          Plaintiffs,
       v.

 CARDCONNECT CORP.,

                          Defendant.

                                                         CONSOLIDATED CIVIL ACTION
 TECH LOUNGE SP, LLC, and THE LAW                        NO. 16-5707
 OFFICE OF KEVIN ADAMS, PLLC, on
 behalf of themselves and all others similarly
 situated,

                           Plaintiffs,
       v.

 CARDCONNECT CORP.,

                          Defendant.


                                         ORDER

      AND NOW, this 26th day of June, 2019, after considering the Defendant’s

Motion for Reconsideration or, in the alternative, Certification for Interlocutory Review,

(ECF No. 71), the Plaintiffs’ Response, (ECF No. 72), and the Defendant’s Reply (ECF

No. 73), it is hereby ORDERED that the Motion is DENIED.



                                                 BY THE COURT:

                                                 /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.
